        Case
         Case1:17-cv-07270-VSB
              1:17-cv-07270-VSB Document
                                 Document90-1
                                          91 Filed
                                              Filed04/23/20
                                                    04/22/20 Page
                                                              Page12ofof23



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 ROY DAY,

                            Plaintiff,

                v.                                     Case No. 17-CV-7270 (VSB) (BCM)
 MTA NEW YORK CITY TRANSIT
 AUTHORITY, ET AL.,
                                                      STIPULATION AND [PROPOSED]
                                                      SCHEDULING ORDER
                            Defendants.




       WHEREAS, the Court entered a Case Management Plan and Scheduling Order in this

action on December 2, 2019 (Dkt. No. 73) (the “Order”); and

       WHEREAS, on February 21, 2020, the Court granted a six-week extension of several

deadlines in the Order (Dkt. No. 89);

       NOW, THEREFORE, it is hereby STIPULATED AND AGREED by and between the

parties, and upon approval of the Court shall be deemed ORDERED, that the discovery deadlines

shall be further amended to the dates listed in the below chart:

                 Event                       Current Deadline      Proposed Revised Deadline
  Depositions                                   May 5, 2020               June 4, 2020
  Requests for Admission                       May 19, 2020              June 18, 2020
  Fact Discovery Completed                      June 2, 2020              July 2, 2020
  Post-Discovery Conference                    June 19, 2020        On or after July 20, 2020


Dated April 22, 2020




                                                -2-
             Case
              Case1:17-cv-07270-VSB
                   1:17-cv-07270-VSB Document
                                      Document90-1
                                               91 Filed
                                                   Filed04/23/20
                                                         04/22/20 Page
                                                                   Page23ofof23




   /s/     Helene R. Hecktopf                              /s/     Roy Day
   Helene R. Hecktkopf                                     Roy Day
   Steven Silverberg                                       304 West 120th Street
   One Grand Central Place                                 New York, New York 10027
   Hoguet Newman Regal & Kenney, LLP                       Tel: (917) 993-3150
   60 East 42nd Street, 48th Floor                         dayroy@rocketmail.com
   New York, NY 10115
   Tel: (212) 689-8808                                     Pro Se Plaintiff
   Fax: (212) 689-5101
   hhecktkopf@hnrklaw.com
   ssilverberg@hnrklaw.com

   Attorneys for Defendants



   /s/     Vanessa Gonzalez
   Vanessa Gonzalez
   Marion Burke
   Griselda Cabrera
   MILBANK LLP
   55 Hudson Yards
   New York, NY 10001-2163
   Tel: (212) 530-5000
   Fax: (212) 822-5442
   vgonzalez@milbank.com
   mburke@milbank.com
   gcabrera@milbank.com

   Limited Appearance Attorneys for Plaintiff


The post-discovery conference is adjourned to July 24, 2020, at 11 a.m.

IT IS SO ORDERED:


  April 23
________________________, 2020




_______________________________________
HONORABLE VERNON S. BRODERICK
UNITED STATES DISTRICT COURT JUDGE


                                                        -3-
